Citation Nr: 0327770	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  00-23 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from June 1948 to June 
1952; he died in April 2000.  The appellant is the veteran's 
surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  


REMAND

A review of the record shows that in June 2001, the Board 
remanded this matter to the RO for additional development of 
the evidence and due process considerations.  Among other 
things, the Board directed the RO to obtain copies of VA 
clinical records pertaining to the veteran for the period 
from July 1992 to the time of his death in April 2000.  
Unfortunately, the RO failed to comply with these 
instructions.  See Stegall v. West, 11 Vet. App. 268 (1998) 
(holding that the Board errs as a matter of law when it fails 
to ensure compliance with remand orders).

In August 2002, therefore, pursuant to the authority granted 
by 38 C.F.R. § 19.9(a)(2), the Board undertook efforts to 
complete this necessary development.  As a result of these 
efforts, the Board obtained VA clinical records pertaining to 
the veteran for the period from April 1992 to February 2000.  

In May 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the duty-to-
assist regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans, et. al., 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (2003).  That 
decision emphasized the Board's status as "primarily an 
appellate tribunal," and held that 38 C.F.R. § 19.9(a)(2) is 
invalid because, in conjunction with the amended regulation 
codified at 38 C.F.R. § 20.1304, it allows the Board to 
consider additional evidence without having to remand the 
case to the agency of original jurisdiction for initial 
consideration and without having to obtain an appellant's 
waiver.  

The Federal Circuit further held that 38 C.F.R. 
§ 19.9(a)(2)(ii) is invalid because, in providing only 30 
days for an appellant to respond to a notice from the Board 
that information or evidence is needed from the appellant, it 
violates the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request.  

In light of the new judicial precedent discussed above, the 
Board is compelled to remand the veteran's case to the RO for 
consideration of the additional evidence obtained by the 
Board.  

In view of the foregoing, this matter is remanded for the 
following actions:  

1.  The RO should review the record and 
send an appropriate letter to the 
appellant to ensure compliance with all 
notice and assistance requirements set 
forth in the Veterans Claims Assistance 
Act of 2000 and its implementing 
regulations.  This letter should also 
advise the appellant of the evidence 
necessary to substantiate her claims, as 
well as what evidence she is to provide 
and what evidence VA will attempt to 
obtain.  

2.  After conducting any necessary 
development, the RO should readjudicate 
the claim, including consideration of the 
additional evidence obtained by the 
Board.  If the benefit requested on 
appeal is not granted to the appellant's 
satisfaction, the RO should issue a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations pertaining to the claims 
currently on appeal.  A reasonable period 
of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is contacted by the RO.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	James L. March
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




